*__----
NO'1‘E: This order is nonprecedential
United States Court of Appeals
for the F ederal Circuit
MARINE POLYMER TECI'INOLOGIES, INC.,
Plain,tiff-Appellee,
V.
HEMCON, INC.,
§ Defendan,t-Appellant.
2010»1548
Appeal from the United States Distriot Court for the
District of NeW Hampshire in case no. 06-CV-0100, Judge
Joseph A. DiC1erico, Jr.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
HemCon, Inc. submits a motion for a stay, pending
appea1, of the execution of the final judgri1ent, including
the execution of the damages award, entered by the
United States District Cou1't for the District of NeW
Hampshire on September 23, 2010. HemCon also re-
quests an immediate "administrative stay” pending
disposition of its motion for a stay, pending appea1.

MA.RINE POLYMER v. HEMCON 2
Up0n consideration thereof,
IT ls ORDERED THAT:
(1) Marine Po1ymer Technologies, Inc. is directed to
respond no later than October 13, 2010.
(2) HemCon’s request for an "ad1ninistrative stay" is
granted to the extent that execution of the final judgment
and execution of the damages award is temporarily
stayed, pending the court's receipt of the response and the
court's consideration of the papers submitted
FoR THE COURT
1
um 0 mm fsi J an Horbaly
Date J an Horba1y
Clerk
"~s-s»ssFi*ii#%aei»,a°"
CJCl’=_0_ 1 2010
.lAN |'l0RBAL¥
CLERK
cc: Raymoncl A. Kurz, Esq.
Brian M. Poissant, Esq.
s19
_z-»-1---~ _-